 



Exhibit 10.1
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (the “Amendment”) is entered
into as of August 1, 2006 by and between Elcom International, Inc., a Delaware
corporation (the “Employer”), and John E. Halnen (the “Executive”) and amends
the Employment Agreement between the Employer and the Executive dated as of
December 21, 2005 (the “Agreement”). Capitalized terms used and not otherwise
defined herein shall have the same meanings ascribed to them in the Agreement.
     WHEREAS, the Employer and the Executive desire to amend the Agreement to
modify certain terms thereof;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the specific intent to be
bound hereby, the Employer and the Executive hereby agree as follows:
     1. Amendment of the Agreement.
          (a) Section 2.2 of the Agreement is hereby amended to read in its
entirety as follows:
               “2.2 Term. Subject to earlier termination pursuant to the
provisions of Section 6, the term of the Executive’s employment under this
Agreement shall commence on the Effective Date and continue for two (2) years
(the “Initial Term”) and shall automatically renew thereafter for successive
one-year periods (each a “Renewal Term” and, together with the Initial Term,
collectively referred to as the “Term”), unless either party provides the other
party with sixty (60) days advance written notice prior to the expiration of the
Initial Term or a Renewal Term, as the case may be, that either the Employer or
the Executive desires to terminate this Agreement and Executive’s employment
hereunder at the conclusion of such Initial Term or a Renewal Term.”
          (b) Section 3.1 of the Agreement is hereby amended to read in its
entirety as follows:
               “3.1 Salary. The Employer shall pay to the Executive a base
salary at the rate of Two Hundred Twelve Thousand Dollars ($212,000) per year;
provided that, effective May 1, 2006, such base salary shall be increased to the
rate of Two Hundred Fifty Six Thousand Dollars ($256,000) per year and,
effective October 1, 2006, such base salary shall be increased to the rate of
Three Hundred Thousand Dollars ($300,000) per year (the “Salary”). The
Executive’s Salary will be paid in periodic installments in accordance with the
Employer’s customary payroll practices.”
          (c) The first sentence of Section 5 of the Agreement is hereby amended
to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



               “The Executive will be entitled to five (5) weeks (or otherwise
in accordance with the Employer’s vacation policies) of paid vacation each year
during the Employment Period.”
     2. Effect on the Agreement. Except as expressly amended by this Amendment,
the Agreement shall remain in full force and effect.
     3. Miscellaneous.
          (a) This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. This Amendment may be executed by facsimile
signatures.
          (b) The section headings contained in this Amendment are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Amendment.
          (c) This Amendment shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Massachusetts, without regard to
conflict of law principles. The parties agree that any lawsuit between them
arising under this Amendment shall be filed in any state court located in
Norfolk County, Massachusetts, and each of the parties hereby agrees,
acknowledges, waiving any and all objections, and submits itself to the
exclusive jurisdiction and venue of such courts for the purposes of such lawsuit
and agrees to accept service of process in accordance with the provisions for
delivery of notice set forth in the Agreement.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            EMPLOYER:
ELCOM INTERNATIONAL, INC.
      By:   /s/ Sean P. Lewis         Name:   Sean P. Lewis        Title:  
Chairman        EXECUTIVE:
      /s/ John E. Halnen       John E. Halnen           

 